                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                       NO. 5:08-CR-75-FL



   UNITED STATES OF AMERICA

        v.                                                            ORDER

   CRUZ EDUARDO VALENCIA-ADATA


       This matter comes before the Court upon the unopposed motion of the Office of the

Federal Public Defender to withhold ruling on Defendant’s pro-se petition brought pursuant to

18 U.S.C. § 2255. Docket Entry 107. For GOOD CAUSE shown, the Court GRANTS ths

motion. The Court will withhold ruling on Defendant’s pro se motion until counsel for

Defendant notifies the Court that counsel will not file a new § 2255 petition based on United

States v. Rehaif, 139 S. Ct. 2191 (2019).

       IT IS SO ORDERED.

       This 24th day of April, 2020




                                      __________________________________________
                                      LOUISE W. FLANAGAN
                                      UNITED STATES DISTRICT JUDGE




             Case 5:08-cr-00075-FL Document 128 Filed 04/24/20 Page 1 of 1
